DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 26 and 27 are objected to because of the following informalities:  claim 26 depends on claim 27 however claim 27 is presented after claim 26. The less restrictive claim should be presented prior to the presentation of its dependent claim(s) (37 C.F.R. 1.75 (f)-(g)). 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12-19, 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Frueh et al (U.S. 2015/0123263), in view of Nojiri et al (U.S. 2011/0209751), and further in view of Oeschler et al (U.S. 2013/0049204)

	Regarding claim 12. Frueh et al discloses a method comprising:
providing a substrate of a first material, the substrate having a first surface (FIG. 1, item 10; [0025], i.e. substrate 10 may be a metal substrate); 
additively depositing onto the first substrate (FIG. 1, item 10) a layer of a solvent paste (FIG. 1, item 1; [0025], i.e. A first layer of a silver paste 1 is applied to the substrate 10 by mask printing or screen printing. This is followed by an open drying of the silver paste layer 1 for driving out the solvent) including nanoparticles of a second material ([0026] i.e. the sintering paste consist of nanoparticles with silver as the main component);
applying energy ([0026], i.e. carrying out a sintering of the paste layer by exposure to pressure and temperature to form a first sintered layer, in order to obtain a mechanically stable connection between the sintered layer and the substrate) to the first solvent paste (FIG. 1, item 1) to sinter together ([0016], i.e. sintering of the paste layer by exposure to pressure and temperature to form a first sintered layer, in order to obtain a mechanically stable connection between the sintered layer and the substrate) the nanoparticles of the second material and the first surface (FIG. 1, item 10, i.e. the surface of the substrate) to form a first liquid network structure ([0026], i.e. sintering paste layer 1) to bond to the substrate ([0018], i.e. bonding of the sintered layer to the substrate); 
solidifying the first liquid network structure ([0028], i.e. sintered layer 1)
additively depositing onto the sintered nanoparticles of the second material a layer of a second solvent paste ([0016], i.e. a second sintering paste layer is applied to the first sintered layer; [0028], i.e. a silver paste is applied to the first sintered layer), the second solvent paste (FIG. 2, item 2) including nanoparticles of a third material ([0032], i.e. high self-diffusion of the nanocrystalline sintered layers 1, 2 based on silver; [0029], i.e. a drying of the second layer may be performed for driving out the solvent), wherein nanoparticles of the third material adheres to the nanoparticles of the second material ([0032], i.e. high self-diffusion of the nanocrystalline sintered layers 1, 2 based on silver, as supported by applicant’s response to argument on July 6, 2021); 
applying energy ([0029], i.e. a sintering of the second paste layer with exposure to pressure and temperature for a duration of 10 seconds to 60 minutes, according to requirements, to form the second sintered layer 2) to the second solvent paste (FIG. 2, item 2) to sinter together ([0012], i.e. two sintered layers combining) the nanoparticles of the third material ([0018], i.e. the heating and compressing of the second paste layer to form the second sintered layer) to form a second liquid network structure ([0029], i.e. a sintering of the second paste layer; [0032]  self-diffusion of the micro- or nanocrystalline sintered layers 1, 2 based on silver), and then
solidifying the second liquid network structure ([0032] self-diffusion of the micro- or nanocrystalline sintered layers 1, 2 based on silver). 
Frueh et al fails to explicitly disclose diffuse some of the second material into a region of the substrate below the first surface and the third material comprising a different chemical compound than the second material.
	However, Nojiri et al teaches diffuse some of the second material (FIG. 1, item 134) into a region (FIG. 1, item 136) of the substrate below (FIG. 1, item 136; [0143], i.e. upon sintering, aluminum which is included in the aluminum electrode paste composition for forming the current collection electrode 134 is diffused on and into the back surface of the semiconductor substrate 130 to form an electrode component diffusion layer 136) the first surface (FIG. 1, bottom of item 136).
Since Both Frueh et al and Nojiri et al teach a paste with silver, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the method for substrate modification as disclosed in Frueh et al with the diffuse some of the second material into the first surface as disclosed by Nojiri et al. The use of upon sintering, aluminum which is included in the aluminum electrode paste composition for forming the current collection electrode is diffused on and into the back surface of the semiconductor substrate to form an electrode component diffusion layer in Nojiri provides for a connection having an ohmic contact is formed among the semiconductor substrate (Nojiri et al, [0143]).
Frueh et al in view of Nojiri et al fails to explicitly disclose the third material comprising a different chemical compound than the second material.
However, Oeschler et al teaches the third material (FIG. 2, items 154 a/b; [0026], i.e. Diffusion soldered layers 154a and 154b include Ag Sn intermetallic phases) comprising a different chemical compound than the second material ([0032], i.e. FIG. 3. At 202, a silver paste including silver particles is applied onto the substrate. The silver paste includes silver microparticles and/or nanoparticles coated with an organic material).
Frueh et al discloses a second and third materials based upon silver.  Oeschler et al teaches a second and third materials Oeschler based upon silver are different chemical compounds, i.e. the third material of AgSn and the second material of silver, i.e. tin (Sn) in AgSn is a different chemical compound than silver (Ag).
Since Both Frueh et al and Oeschler et al teach a paste with silver, would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the method as disclosed in Frueh et al in view of Nojiri et al with the third material comprising a different chemical compound than the second material as best understood by the 112(a) rejection above as disclosed by Oeschler et al.  The use of diffusion soldered layers include Ag Sn intermetallic and sintered silver layer in Oeschler et al provides for high temperature power electronic modules capable of operating with internal and external temperatures up to and exceeding 200° C. (Oeschler et al, ([0005]).
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.)

Regarding claim 13. Frueh et al in view of Nojiri et al and further in view of Oeschler et al discloses all the limitations of the method of Claim 12 above.
Frueh et al further discloses wherein the substrate is selected from a group including metallic substrates ([0025], i.e. The substrate 10 may be a metal substrate), metallic leadframes used for semiconductor devices, and laminated substrates including metallic layers alternating with insulating layers.

Regarding claim 14. Frueh et al in view of Nojiri et al and further in view of Oeschler et al discloses all the limitations of the method of Claim 12 above.
Frueh et al further discloses wherein the first material is selected from a group including copper ([0025], i.e. in particular a copper substrate), copper alloys, aluminum, aluminum alloys, and iron-nickel alloys.

Regarding claim 15. Frueh et al in view of Nojiri et al and further in view of Oeschler et al discloses all the limitations of the method of Claim 14 above.
Frueh et al further discloses wherein the first material includes a plated layer of a metal selected from a group including tin, silver, nickel, palladium, and gold ([0025], i.e. in particular a copper substrate or a substrate coated with metal. This substrate may in particular have a precious metal surface, for example by a nickel-gold metallization).

Regarding claim 16. Frueh et al in view of Nojiri et al and further in view of Oeschler et al discloses all the limitations of the method of Claim 12 above. 
Frueh et al further discloses wherein the method of additively depositing is selected from a group including screen printing, flexographic printing, gravure printing, dip coating, spray coating, and inkjet printing comprising piezoelectric, thermal, acoustic, and electrostatic inkjet printing ([0013], i.e. a sintering paste or suspension which is for example applied by screen printing or mask printing).

Regarding claim 17. Frueh et al in view of Nojiri et al and further in view of Oeschler et al discloses all the limitations of the method of Claim 12 above.
Frueh et al further discloses wherein the second material is selected from
a group including metals, metal oxides, oxides, and ceramics ([0026] i.e. the sintering paste consist of nanoparticles with silver as the main component).

Regarding claim 18. Frueh et al in view of Nojiri et al and further in view of Oeschler et al discloses all the limitations of the method of Claim 12 above.
Frueh et al further discloses wherein the third material is selected from a group including polymers, oxides, ceramics, metals, and metal oxides ([0026] i.e. the sintering paste consist of nanoparticles with silver as the main component; [0032], i.e. high self-diffusion of the nanocrystalline sintered layers 1, 2 based on silver).

Regarding claim 19. Frueh et al in view of Nojiri et al and further in view of Oeschler et al discloses all the limitations of the method of Claim 12 above.
Frueh et al further discloses wherein the energy for sintering the second nanoparticles is selected from a group including thermal energy, photonic energy, electromagnetic energy, and chemical energy ([0018], i.e. the heating and compressing of the second paste layer to form the second sintered layer).

Regarding claim 21. Frueh et al discloses a method comprising:
additively depositing onto a first surface of a substrate (FIG. 1, item 10) a layer of a first solvent paste (FIG. 1, item 1; [0025], i.e. A first layer of a silver paste 1 is applied to the substrate 10 by mask printing or screen printing) including nanoparticles of a second material ([0026] i.e. the sintering paste consist of nanoparticles with silver as the main component);
applying energy ([0016], i.e. an open drying of the sintering paste layer, followed by carrying out a sintering of the paste layer by exposure to pressure and temperature to form a first sintered layer, in order to obtain a mechanically stable connection between the sintered layer and the substrate) to the first solvent paste (FIG. 1, item 1) to sinter together the nanoparticles of the second material ([0016], i.e. sintering of the paste layer by exposure to pressure and temperature to form a first sintered layer, in order to obtain a mechanically stable connection between the sintered layer and the substrate) and the first surface (FIG. 1, item 10, i.e. the surface of the substrate) to form a first liquid network structure ([0028], i.e. sintered layer 1) to bond the substrate ([0018], i.e. bonding of the sintered layer to the substrate);
solidifying the first liquid network structure ([0028], i.e. sintered layer 1)
additively depositing onto the sintered nanoparticles of the second material a layer of a second solvent paste ([0016], i.e. a second sintering paste layer is applied to the first sintered layer; [0028], i.e. a silver paste is applied to the first sintered layer), the second solvent paste (FIG. 2, item 2) including nanoparticles of a third material ([0032], i.e. high self-diffusion of the nanocrystalline sintered layers 1, 2 based on silver; [0029], i.e. a drying of the second layer may be performed for driving out the solvent), and  wherein the nanoparticles of the third material adhere to the nanoparticles of the second material ([0032], i.e. high self-diffusion of the nanocrystalline sintered layers 1, 2 based on silver); 
applying energy ([0018], i.e. the heating and compressing of the second paste layer to form the second sintered layer) to the second solvent paste (FIG. 2, item 2) to sinter together ([0012], i.e. two sintered layers combining) the nanoparticles of the third material ([0018], i.e. the heating and compressing of the second paste layer to form the second sintered layer) to form a second liquid network structure ([0029], i.e. a sintering of the second paste layer); and then
solidifying the second liquid network structure ([0032] self-diffusion of the micro- or nanocrystalline sintered layers 1, 2 based on silver), thereby forming a bi-layer nanoparticle film ([0032], a reliable connection between the two sintered layers 1,2 is obtained)  
Frueh et al fails to explicitly disclose diffuse some of the second material into a region of the substrate below the first surface and the second solvent paste comprising a different chemical compound than the first solvent paste
	However, Nojiri et al teaches diffuse some of the second material (FIG. 1, item 134) into a region (FIG. 1, item 136) of the substrate (FIG. 1, item 130) below (FIG. 1, item 136; [0143], i.e. upon sintering, aluminum which is included in the aluminum electrode paste composition for forming the current collection electrode 134 is diffused on and into the back surface of the semiconductor substrate 130 to form an electrode component diffusion layer 136)  the first surface (FIG. 1, bottom of item 136)
Since Both Frueh et al and Nojiri et al teach a paste with silver, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the method for substrate modification as disclosed in Frueh et al with the diffuse some of the second material into a region below the first surface as disclosed by Nojiri et al.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  The use of upon sintering, aluminum which is included in the aluminum electrode paste composition for forming the current collection electrode is diffused on and into the back surface of the semiconductor substrate to form an electrode component diffusion layer 136 in Nojiri provides for the predictable result of having an ohmic contact is formed among the semiconductor substrate (Nojiri et al, [0143]).
Frueh et al in view of Nojiri et al fails to explicitly disclose the third material comprising a different chemical compound than the second material.
However, Oeschler et al teaches the third material(FIG. 2, items 154 a/b; [0026], i.e. Diffusion soldered layers 154a and 154b include Ag-Sn intermetallic phases) comprising a different chemical compound than the first solvent paste (FIG. 2, item 152 a/b; [0026], i.e. each sintered silver layer 152a and 152b, respectively).
Frueh et al discloses a second and third materials based upon silver.  Oeschler et al teaches a second and third materials Oeschler based upon silver are different chemical compounds, i.e. the third material of AgSn and the second material of silver, i.e. tin (Sn) in AgSn is a different chemical compound than silver (Ag).
Since Both Frueh et al and Oeschler et al teach a paste with silver, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the method as disclosed in Frueh et al in view of Nojiri et al with the second solvent paste comprising a different chemical compound than the first solvent paste as best understood by the 112(a) rejection above as disclosed by Oeschler et al.  The use of diffusion soldered layers include Ag Sn intermetallic and sintered silver layer in Oeschler et al provides for high temperature power electronic modules capable of operating with internal and external temperatures up to and exceeding 200° C. (Oeschler et al, ([0005]).
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.)

Regarding claim 22. Frueh et al in view of Nojiri et al and further in view of Oeschler et al discloses all the limitations of the method of Claim 21 above.
Frueh et al further discloses wherein the substrate is a metallic lead frame for use in semiconductor devices with the first material selected from a group including copper, copper alloys, aluminum, aluminum alloys, iron-nickel alloys ([0025], i.e. in particular a copper substrate or a substrate coated with metal. This substrate may in particular have a precious metal surface, for example by a nickel-gold metallization).

Regarding claim 23. Frueh et al in view of Nojiri et al and further in view of Oeschler et al discloses all the limitations of the method of Claim 22 above. 
Frueh et al further discloses wherein the first material includes a plated layer of a metal selected from a group including tin, silver, nickel, palladium, and gold ([0025], i.e. in particular a copper substrate or a substrate coated with metal. This substrate may in particular have a precious metal surface, for example by a nickel-gold metallization).

Regarding claim 24. Frueh et al in view of Nojiri et al and further in view of Oeschler et al discloses all the limitations of the method of Claim 21 above. 
Frueh et al further discloses wherein the second material (FIG. 1, item 1) is selected from a group including metals, metal oxides, oxides, and ceramics ([0026] i.e. the sintering paste consist of nanoparticles with silver as the main component).

Regarding claim 25. Frueh et al in view of Nojiri et al and further in view of Oeschler et al discloses all the limitations of the method of Claim 21 above.
Frueh et al further discloses wherein the third material (FIG. 2, item 2) is selected from a group including polymers, oxides, ceramics, metals, and metal oxides ([0032], i.e. high self-diffusion of the nanocrystalline sintered layers 1, 2 based on silver).

Claims 26, 27, 28, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Frueh et al (U.S. 2015/0123263) in view of Nojiri et al (U.S. 2011/0209751) and Oeschler et al (U.S. 2013/0049204) as applied to claim 21 above, and further in view of Kajiwara et al (U.S. 2014/0264383).

Regarding claim 26. Frueh et al in view of Nojiri et al and further in view of Oeschler et al discloses all the limitations of the method of Claim 27 above. 
Frueh et al further discloses a semiconductor chip (FIG. 2, item 20) on the substrate (FIG. 2, item 10)
Frueh et al fails to explicitly disclose before the process of encapsulating, the process of assembling a semiconductor chip on the substrate so that the chip will be positioned inside the package after the process of encapsulating.
However, Kajiwara et al teaches before the process of encapsulating, the process of assembling a semiconductor chip on the substrate (FIG. 19, i.e. mount semiconductor chip on sintered Ag paste on die pad) so that the semiconductor chip will be positioned inside the package after the process of encapsulating (FIG. 19, i.e. supply liquid thermosetting resin to sintered Ag layer of chip bonding portion and electrode portion and perform heating/curing process in state where resin is impregnated into porous sintered Ag layer and sintered Ag surface is covered with resin. Cure sealing resin by transfer molding).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to put the chip on the substrate before encapsulation and then encapsulating the chip as this would protect the encapsulated semiconductor chip from the surrounding environment.

Regarding claim 27.  Frueh et al in view of Nojiri et al and further in view of Oeschler et al discloses all the limitations of the method of Claim 21 above. 
Frueh et al further discloses, further comprising the bi-layer nanoparticle film ([0032], a reliable connection between the two sintered layers 1, 2 is obtained).
	Frueh et al fails to explicitly disclose encapsulating the film in a fourth material.
However, Kajiwara et al teaches encapsulating the film in a fourth material (FIG. 19, i.e. supply liquid thermosetting resin to sintered Ag layer of chip bonding portion and electrode portion and perform heating/curing process in state where resin is impregnated into porous sintered Ag layer and sintered Ag surface is covered with resin. Cure sealing resin by transfer molding).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to put the chip on the substrate before encapsulation and then encapsulating the chip as this would protect the encapsulated semiconductor chip from the surrounding environment.

Regarding claim 28. Frueh et al in view of Nojiri et al and Oeschler et al and in further view of Kajiwara et al discloses all the limitations of the method of Claim 27 above. 
Kajiwara et al further discloses wherein the fourth material includes a polymeric compound such as an epoxy-based molding compound ([0072], i.e. the sealing body 14 is made of epoxy-based thermosetting resin or the like).

Regarding claim 29. Frueh et al in view of Nojiri et al and Oeschler et al and in further view of Kajiwara et al discloses all the limitations of the method of Claim 27 above. 
Kajiwara et al further discloses wherein the fourth material bonds to the nanoparticles of the third material by the fourth material intermingling with the third material (FIG. 19, i.e. supply liquid thermosetting resin to sintered Ag layer of chip bonding portion and electrode portion and perform heating/curing process in state where resin is impregnated into porous sintered Ag layer and sintered Ag surface is covered with resin. Cure sealing resin by transfer molding).

Regarding claim 30.  Frueh et al in view of Nojiri et al and Oeschler et al and in further view of Kajiwara et al discloses all the limitations of the method of Claim 27 above. 
Kajiwara et al further discloses wherein the nanoparticles of the third material bonds to an object of the fourth material (FIG. 19, i.e. supply liquid thermosetting resin to sintered Ag layer of chip bonding portion and electrode portion and perform heating/curing process in state where resin is impregnated into porous sintered Ag layer and sintered Ag surface is covered with resin. Cure sealing resin by transfer molding).


Response to Arguments
Applicant's arguments filed January 5, 2022 have been fully considered but they are not persuasive. 

Regarding 103 rejection.  Applicant argues:
 With respect to the claimed processing of the first solvent paste including nanoparticles of a second material, Frueh merely discusses sintering a first layer 1 on a substrate. There is no teaching in Frueh of forming a first liquid network structure as a result of that sintering,

Applicant is arguing that Frueh et al does not disclose forming a first liquid network structure as a result of sintering.
However as disclosed in the rejection above, Frueh et al discloses applicant’s claimed process. In addition, “to form a first liquid network structure” directs to intended result of the step sintering together the nanoparticles of the second material, Frueh et al discloses a step of sintering together the nanoparticles of the second material, thus the sintering step disclosed by Frueh et al. inherently results in a first liquid network structure as claimed even if the prior art did not discuss or recognize first liquid network structure (MPEP 2112 II).
Applicant’s arguments are not persuasive.

Applicant further argues:
nor diffusing some material of the first layer into a region of a substrate below a first surface thereof to bond to the substrate, and solidifying the first liquid network structure.

Applicant is arguing that Frueh et al does not disclose diffusing some material of the first layer into a region of a substrate below a first surface thereof to bond to the substrate, and solidifying the first liquid network structure.
However, Frueh et al was not used to disclose this limitation.  Nojiri et al teaches the claimed limitation as disclosed in the rejection above.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicants arguments are not persuasive.

Applicant further argues:
Similarly, with respect to the claimed processing of the second solvent paste including nanoparticles of a third material, Frueh merely discusses sintering a second layer 2 on the first layer 1. There is no teaching in Frueh of forming a second liquid network structure as a result of this sintering, and then solidifying the second liquid network structure.

Applicant is arguing that Frueh et al fails to disclose forming a second liquid network structure as a result of this sintering, and then solidifying the second liquid network structure.
However, as disclosed in the rejection above, Frueh et al discloses applicant’s claimed language.
Applicant’s arguments are not persuasive.

Applicant further argues:
First, Nojiri is silent as to forming a first liquid network structure in a first sintering operation, after which the first liquid network structure is solidified, and then, in subsequent sintering operation, forming a second liquid network structure, which is then solidified.

Applicant is arguing that Nojiri et al fails to disclose forming a first liquid network structure in a first sintering operation, after which the first liquid network structure is solidified, and then, in subsequent sintering operation, forming a second liquid network structure, which is then solidified.
However, Nojiri et al was not used to teach applicant’s claimed limitation.  Frueh et al discloses applicant’s claimed limitation as disclosed in the rejection above.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments are not persuasive.

Applicant further argues:
Second, with respect to paragraph [0143] of Nojiri, that paragraph describes that, upon sintering, aluminum in an aluminum electrode paste composition for forming a current collection electrode 134 is diffused on and into the back surface of semiconductor substrate 130 to form an electrode component diffusion layer 136. The aluminum electrode paste composition of Nojiri cannot be the claimed second solvent paste, because such composition of Nojiri, when dried and sintered, forms an electrode on a silicon substrate. Nojiri's electrode paste composition is not additively deposited onto sintered nanoparticles of a second material. The aluminum electrode paste composition of Nojiri cannot be the claimed first solvent paste either, because no layer of a second solvent paste including nanoparticles of a third material is additively deposited on such electrode paste composition. 

Applicant is arguing that Nojiri et al does not teach no layer of a second solvent paste including nanoparticles of a third material is additively deposited on such electrode paste composition.
However, Nojiri was not used to disclose no layer of a second solvent paste including nanoparticles of a third material is additively deposited on such electrode paste composition.
Furthermore, applicant’s claim does have the limitations additively deposited on such electrode paste composition .
Furthermore, Frueh et al was used to disclose a second solvent paste including nanoparticles of a third material is additively deposited.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments are not persuasive.

Applicant further argues:
Oeschler does not remedy the deficiencies of the Frueh-Nojiri combination. 
First, there is no teaching in Oeschler of forming a first liquid network structure in a first sintering operation, followed by solidifying such structure, and then, in subsequent sintering operation, forming a second liquid network structure, followed by solidifying it. 	
Applicant is arguing that Oeschler fails to disclose a first liquid network structure in a first sintering operation, followed by solidifying such structure, and then, in subsequent sintering operation, forming a second liquid network structure, followed by solidifying it.
However, as disclosed in the rejection above, Frueh et al teaches applicant’s claimed limitation.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments are not persuasive.

Applicant further argues:
Second, Oeschler does not teach or suggest a second solvent paste including nanoparticles of a third material that is additively deposited on sintered nanoparticles of a second Page 8 of 11Docket No.: TI-77456Response to Office Action dated: October 05, 2021Application No.: 15/378,236material in a first solvent paste, where the third material comprises a different chemical compound than the second material, as recited in each of independent claims 12 and 21. In contrast, Oeschler describes that diffusion solder layer 154a together with sintered silver layer 152a form joint 114a, and that diffusion solder layer 154b together with sintered silver layer 152b form joint 114b. Still further, each of claims 12 and 21 require that energy be applied to the second solvent paste to sinter together the nanoparticles of the third material, and there is no disclosure in Oeschler that the diffusion solder layers 154a and 154b are sintered. In fact, Oeschler recognizes that soldering is not equivalent to sintering because Oeschler discloses that a diffusion solder layer couple a semiconductor chip to a sintered silver layer. Oeschler at paragraph [0026]. For at least these reasons, Oeschler does not teach or suggest the claimed second solvent paste. 

Applicant is arguing that Oeschler et al fails to disclose a second solvent paste including nanoparticles of a third material that is additively deposited on sintered nanoparticles of a second Page 8 of 11Docket No.: TI-77456Response to Office Action dated: October 05, 2021Application No.: 15/378,236material in a first solvent paste, where the third material comprises a different chemical compound than the second material.
However, as cited in the rejection above, Oeschler et al discloses where the third material comprises a different chemical compound than the second material.
Furthermore, Oeschler et al was not used to disclose a second solvent paste including nanoparticles of a third material that is additively deposited on sintered nanoparticles of a second Page 8 of 11Docket No.: TI-77456Response to Office Action dated: October 05, 2021Application No.: 15/378,236material in a first solvent paste.
Frueh et al discloses disclose a second solvent paste including nanoparticles of a third material that is additively deposited on sintered nanoparticles of a second Page 8 of 11Docket No.: TI-77456Response to Office Action dated: October 05, 2021Application No.: 15/378,236material in a first solvent paste.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments are not persuasive.

Applicant further argues:
Third, a person of ordinary skill in the art would not combine Frueh with Oeschler, because Frueh teaches away from using a second sintered layer of a different chemical compound. To this end, Frueh states that "[b]ecause of the high self-diffusion of the micro- or nanocrystalline sintered layers 1, 2 based on silver, interfacial failure between the two sintered layers 1, 2 is ruled out, and a reliable connection between the two sintered layers 1, 2 is obtained for the bonding of the semiconductor 20 to the substrate 10." Frueh at paragraph [0032] (emphasis added). Thus, Frueh contemplates that both layers use the same material - silver - to create a "reliable connection between the two sintered layers 1, 2...." In contrast, Oeschler 's solder layers 154a and 154b "include Ag-Sn intermetallic phases," which is different than Frueh 's silver layers and is also different than Oeschler 's silver layers 152a and 152b to which layers 154a and 154b are respectively joined. 
Thus, Frueh teaches away from the proposed modification, and if a proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious. In re Ratti, 270 F.2d 810, 123 U.S.P.Q. 349 (CCPA 1959); see M.P.E.P. §2143.01(VI).

Applicant is arguing that Frueh’s silver layers are the same silver material and that they are different than the silver layers of Oeschler because Frueh et al allegedly teaches away from using a second sintered layer of a different chemical compound.
However, Frueh et al teaches sintered layer based on silver, Frueh et al does not require the sintered layer to be the same material.  Frueh et al discloses two sintered layers based upon silver.  Oeschler discloses the two layers are different chemical compounds based upon silver.  Oeschler et al teaches a second and third materials Oeschler based upon silver are different chemical compounds, i.e. the third material of AgSn and the second material of silver, i.e. tin (Sn) in AgSn is a different chemical compound than silver (Ag).
In response to applicant's argument that Oeschler et al is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Frueh et al discloses two sintered layers based upon silver.  Oeschler discloses the two layers are different chemical compounds based upon silver.  Oeschler et al teaches a second and third materials Oeschler based upon silver are different chemical compounds, i.e. the third material of AgSn and the second material of silver, i.e. tin (Sn) in AgSn is a different chemical compound than silver (Ag).
Applicant’s arguments are not persuasive.

	Applicant’s further arguments are not persuasive for the reasons given above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kajiwara et al (U.S. 2009/0197375) discloses diffusion and bonding of metal atoms
Kijiwara et al (U.S. 2010/0187678) discloses sintering layers.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E BAUMAN whose telephone number is (469)295-9045. The examiner can normally be reached M-F, 9-5 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.E.B./Examiner, Art Unit 2815                                                                                                                                                                                                        
/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822